Exhibit 10.5


--------------------------------------------------------------------------------



Bauer Performance Sports Ltd.
Second Amended and Restated 2011 Stock Option Plan
April 9, 2013



--------------------------------------------------------------------------------






 

--------------------------------------------------------------------------------




Bauer Performance Sports Ltd.
Second Amended and Restated 2011 Stock Option Plan
Article 1
PURPOSE
1.1
Purpose

The purpose of this Plan is to advance the interests of Bauer Performance Sports
Ltd. (the “Corporation”) by enhancing the ability of the Corporation and any
corporations owned or controlled by the Corporation (each a “Subsidiary”) to
attract and retain employees, managers and directors, to reward such individuals
for their sustained contributions and to encourage such individuals to take into
account the long-term corporate performance of the Corporation and the creation
of shareholder value through their participation in the Corporation’s share
capital by receiving Common Shares.
ARTICLE 2    
INTERPRETATION
2.1
Definitions

When used herein the following terms have the following meanings, respectively:
“Affiliate” or “Affiliated”, with respect to any Person, means any other Person
which directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person (for the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person other than a natural Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise).
“Associate”, where used to indicate a relationship with an individual, means
(i) any partner of that individual, and (ii) the spouse of that individual and
that individual’s children, as well as that individual’s relatives and that
individual’s spouse’s relatives, if they share that individual’s residence.
“Black-Out Period” means the period during which designated directors, officers,
employees and consultants of the Corporation and, if applicable, any Subsidiary,
cannot trade Common Shares pursuant to the Corporation’s insider trading policy
which is in effect and has not been otherwise waived by the Board at that time
(which, for greater certainty, does not include the period during which a cease
trade order is in effect to which the Corporation, or in respect of an Insider,
that Insider, is subject).
“Board” means the board of directors of the Corporation.
“Cause” with respect to any Participant (a) has the meaning, if any, set forth
in the employment agreement then in effect, if any, between such Participant and
the Corporation or any Subsidiary, or (b) if there is no such meaning set forth
in such employment agreement or there is no such employment agreement then in
effect, means the following events or conditions, as determined by the Board in
its reasonable judgment: (i) willful misconduct of the Participant with regard
to the Corporation and its Affiliates which constitutes a material breach of any
of his or her obligations set forth in any

 

--------------------------------------------------------------------------------

- 2 -

written agreement governing the terms of the Participant’s service with the
Corporation and the Subsidiaries as the same may then be in effect and such
breach, if curable, has not been cured within fifteen (15) days after written
notice by the Corporation or a Subsidiary to the Participant; (ii) fraud,
embezzlement, theft or other material dishonesty by the Participant with respect
to the Corporation or any of its Affiliates; (iii) the Participant’s material
breach of his or her fiduciary duties as an officer or manager of the
Corporation or any of its Affiliates, or as an officer, trustee, director or
other fiduciary of any pension or benefit plan of the Corporation or its
Affiliates or willful misconduct which has, or could reasonably be expected to
have, a material adverse effect upon the business, interests or reputation of
the Corporation or any of its Affiliates and such breach or conduct, if curable,
has not been cured within fifteen (15) days after written notice by the
Corporation or a Subsidiary to the Participant; (iv) the Participant’s
indictment for, or a plea of nolo contendere to, any felony or an analogous
provision under the laws of a local jurisdiction; or (v) refusal or failure by
the Participant to attempt in good faith to follow or carry out the reasonable
written instructions of the Board which failure, if curable, does not cease
within fifteen (15) days after written notice of such failure is given to the
Participant by the Board. For purposes of this paragraph, no act, or failure to
act, on the Participant’s part shall be considered “willful” unless done or
omitted to be done by him or her not in good faith and without reasonable belief
that his or her action or omission was in the best interests of the Corporation.
Notwithstanding the foregoing, to the extent that (x) the Participant is a party
to a service agreement with the Corporation or any Subsidiary which includes an
alternative definition of Cause or (y) an alternative definition of Cause is
provided in the Participant’s Option Agreement, “Cause” shall have the meaning
assigned thereto in such service agreement or Option Agreement; provided that
any alternative definition of Cause in the Option Agreement shall govern and
supersede any alternative definition of Cause in such service agreement to the
extent of any inconsistencies between such definitions.
“Change of Control” means the occurrence of (i)  any transaction or series of
related transactions, whether or not the Corporation is a party thereto, after
giving effect to which in excess of fifty percent (50%) of the Corporation’s
voting power is owned directly, or indirectly through one or more entities, by
any Person and its Affiliates, other than Kohlberg Stockholders and their
Affiliates or (ii) a sale, lease or other disposition of all or substantially
all of the assets of the Corporation other than in connection with an internal
reorganization.
“Committee” has the meaning set forth in Section 3.2 of this Plan.
“Common Shares” means the common shares of the Corporation.
“Corporation” has the meaning set forth in Section 1.1 of this Plan.
“Date of Grant” means, for any Option, the date specified by the Board at the
time it grants the Option or, if no such date is specified, the date upon which
the Option was granted.
“Director” means a member of the Board.
“Exercise Notice” means a notice in writing, in the form set out in Schedule B,
signed by an Optionee and stating the Optionee’s intention to exercise a
particular Option.
“Exercise Period” means the period of time during which an Option granted under
this Plan may be exercised, provided, however, that the Exercise Period may not
exceed 10 years from the relevant Date of Grant.

 

--------------------------------------------------------------------------------

- 3 -

“Exercise Price” means the price at which a Common Share may be purchased
pursuant to the exercise of an Option.
“Fair Market Value” means, with respect to any particular date, the weighted
average trading price of a Common Share on the TSX for the five business days
immediately prior to that date, or as applicable in Appendix 1.
“Insider” has the meaning given to such term in the Securities Act (Ontario), as
such legislation may be amended, supplemented or replaced from time to time.
“Kohlberg Stockholders” means Kohlberg Investors VI, L.P. and Affiliates.
“Officer” means an officer of the Corporation.
“Option” means a non-assignable, non-transferable (other than as contemplated in
Section 3.6 of this Plan) right to purchase Common Shares under this Plan.
“Option Agreement” means a signed, written agreement between an Optionee and the
Corporation evidencing the terms and conditions on which an Option has been
granted substantially in the form attached hereto at Schedule A.
“Optionee” means a Participant who has been granted one or more Options.
“Original Optionee” has the meaning set forth in Section 3.6 of this Plan.
“Participant” means a Director, an Officer, a director or an officer of any
Subsidiary, or a current or past full-time or part-time employee or consultant
of the Corporation or any Subsidiary and includes Registered Retirement Savings
Plans or Registered Retirement Income Funds of which any such director, officer
or individual employee or consultant is the annuitant, any corporation of which
any such director, officer or individual employee or consultant is the sole
shareholder and any family trust which such director, officer or individual
employee or consultant is a trustee or beneficiary.
“Performance Vesting Condition” means any condition established by the Board,
from time to time, which may include conditions based on the Participant’s
personal performance and the financial performance of the Corporation, and that
is to be used to determine the vesting of the Options.
“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.
“Plan” means this Second Amended and Restated 2011 Stock Option Plan as it may
be further amended or amended and restated from time to time.
“Proportionate Voting Shares” means the proportionate voting shares of the
Corporation.
“Share Compensation Arrangement” means a stock option, stock option plan,
employee stock purchase plan, long-term incentive plan or any other compensation
or incentive mechanism involving the issuance or potential issuance of Common
Shares to one or more Directors, Officers, directors or officers of any
Subsidiary, current or past full-time or part-time employees of the Corporation
or any Subsidiary, Insiders or service providers or consultants of the
Corporation or any Subsidiary

 

--------------------------------------------------------------------------------

- 4 -

including a share purchase from treasury by one or more Directors, Officers,
directors or officers of any Subsidiary, current or past full-time or part-time
employees of the Corporation or any Subsidiary, Insiders or service providers or
consultants of the Corporation or any Subsidiary which is financially assisted
by the Corporation or any Subsidiary by way of a loan, guarantee or otherwise.
“Subsidiary” has the meaning set forth in Section 1.1 of this Plan.
“Successor Corporation” means, for purposes of Section 5.3, the issuer of the
shares or other securities into which the Common Shares are reclassified or
reorganized, or otherwise changed into or exchanged for, or the Person resulting
or continuing from a consolidation, merger or amalgamation as contemplated in
Section 5.3.
“Termination Date” means in the case of an Optionee whose employment or term of
office with the Corporation or any Subsidiary terminates in the circumstances
set out in Subsection 4.8(a) or 4.8(b), the date that is designated by the
Corporation or any Subsidiary, as the last day of the Optionee’s employment or
term of office with the Corporation or such Subsidiary, provided that in the
case of termination of employment or term of office by voluntary resignation by
the Optionee, such date shall not be earlier than the date notice of resignation
was given, and “Termination Date” specifically does not mean the date on which
any period of reasonable notice that the Corporation or any Subsidiary may be
required at law to provide to the Optionee would expire.
“Time Vesting Condition” has the meaning set forth in Section 4.4 of this Plan.
“Trading Day” means any day on which the TSX is opened for trading.
“TSX” means the Toronto Stock Exchange.
2.2
Interpretation

(a)
Whenever the Board or, where applicable, the Committee is to exercise discretion
in the administration of the terms and conditions of this Plan, the term
“discretion” means the sole and absolute discretion of the Board or the
Committee, as the case may be.

(b)
As used herein, the terms “Article”, “Section”, “Subsection” and “clause” mean
and refer to the specified Article, Section, Subsection and clause of this Plan,
respectively.

(c)
Words importing the singular include the plural and vice versa and words
importing any gender include any other gender.

(d)
The words “including” and “includes” mean “including (or includes) without
limitation”.

(e)
Unless otherwise specified, all references to money amounts are to Canadian
currency.

(f)
In the case of an individual who was granted Options and who has transferred
such Options to the Registered Retirement Savings Plan or the Registered
Retirement Income Fund of which he is the annuitant, or to a corporation of
which he is the sole shareholder, or to a family trust of which he is the
trustee or beneficiary, such individual shall be the Participant or the Optionee
for the purposes of the definitions “Disabled”, “Disability” and “Termination
Date” and also for the purpose of the death of the Participant or Optionee.


 

--------------------------------------------------------------------------------

- 5 -

ARTICLE 3    
ADMINISTRATION
3.1
Administration

Subject to Section 3.2, this Plan will be administered by the Board and the
Board has sole and complete authority, in its discretion, to:
(a)
determine the individuals (from among the Participants) to whom Options may be
granted;

(b)
grant Options in such amounts and, subject to the provisions of this Plan, on
such terms and conditions as it determines including:

(i)
the time or times at which Options may be granted;

(ii)
the Exercise Price;

(iii)
the time or times when each Option vests and becomes exercisable and, subject to
Section 4.3, the duration of the Exercise Period;

(iv)
whether any Option is subject to any Performance Vesting Condition;

(v)
whether restrictions or limitations are to be imposed on the Options and the
nature of such restrictions or limitations (including the conditions of exercise
set forth in Article 4); and

(vi)
any acceleration of exercisability or waiver of termination regarding any
Option, based on such factors as the Board may determine;

(c)
interpret this Plan and adopt, amend and rescind administrative guidelines and
other rules and regulations relating to this Plan; and

(d)
make all other determinations, settle all controversies and disputes that may
arise under this Plan and take all other actions necessary or advisable for the
implementation and administration of this Plan.

The Board’s determinations and actions under this Plan are conclusive and
binding on the Corporation and all other Persons. The day-to-day administration
of this Plan may be delegated to such officers and employees of the Corporation
as the Board determines.
3.2
Delegation to Committee

To the extent permitted by applicable law, the Board may, from time to time,
delegate to a committee of the Board (the “Committee”) all or any of the powers
conferred on the Board under this Plan. In such event, the Committee will
exercise the powers delegated to it by the Board in the manner and on the terms
authorized by the Board. Any decision made or action taken by the Committee
arising out of or in connection with the administration or interpretation of
this Plan in this context is final and conclusive.
No member of the Board or of the Committee shall be liable for any action or
determination taken or made in good faith in the administration, interpretation,
construction or application of this Plan or any Options

 

--------------------------------------------------------------------------------

- 6 -

granted hereunder, nor shall any member of the Board be liable for any action or
determination taken or made in good faith by the Committee or a member thereof.
3.3
Eligibility

All Participants are eligible to participate in this Plan, subject to Section
4.8. Eligibility to participate does not confer upon any Participant any right
to be granted Options pursuant to this Plan. The extent to which any Participant
is entitled to be granted Options pursuant to this Plan will be determined in
the sole and absolute discretion of the Board.
3.4
Total Common Shares Subject to Options

(a)
The maximum number of Common Shares reserved for issuance under this Plan,
together with all other Share Compensation Arrangements other than the Bauer
Performance Sports Ltd. Rollover Stock Option Plan, at any time shall be no
greater than 12% of the total issued and outstanding Common Shares of the
Corporation outstanding from time to time (assuming the conversion of all
Proportionate Voting Shares to Common Shares). If any Option granted under this
Plan is exercised, terminates, expires or is cancelled, new Options may
thereafter be granted covering such Common Shares, subject to any required prior
approval by any applicable stock exchange. At all times, the Corporation will
reserve and keep available a sufficient number of Common Shares to satisfy the
requirements of all outstanding Options granted under this Plan.

(b)
No Option may be granted if such grant would have the effect of causing the
total number of Common Shares subject to Options to exceed the total number of
Common Shares reserved for issuance pursuant to the exercise of Options and set
forth in Subsection 3.4(a).

3.5
Option Agreements

All grants of Options under Section 4.1 of this Plan will be evidenced by Option
Agreements. Such Option Agreements will be subject to the applicable provisions
of this Plan and will contain such provisions as are required by this Plan,
applicable law and the rules of the TSX or other stock exchange upon which the
Common Shares are listed and any other provisions that the Board may, in its
discretion, determine. Any one Director or Officer is authorized and empowered
to execute and deliver, for and on behalf of the Corporation, an Option
Agreement to each Optionee.
3.6
Non-transferability

Subject to Section 4.8 and except as specifically provided in an Option
Agreement approved by the Board, Options granted under this Plan may only be
exercised during the lifetime of the Optionee by such Optionee personally. No
sale, assignment, encumbrance or other transfer of Options, whether voluntary,
involuntary, by operation of law or otherwise (other than upon the death of the
Optionee), vests any interest or right in such Options whatsoever in any
assignee or transferee (except that an Optionee may transfer Options to
Registered Retirement Savings Plans or Registered Retirement Income Funds of
which he is the annuitant, to a corporation in respect of which the Optionee is
the sole shareholder or to a family trust for bona fide estate planning
purposes, in each case, with the prior written approval of the Corporation) and
immediately upon any assignment or transfer, or any attempt to make the same,
such Options will terminate and be of no further force or effect. If any
Optionee (the “Original Optionee”) has transferred Options to a Registered
Retirement Savings Plan or a Registered Retirement Income Fund or a corporation
or a family trust pursuant to this Section 3.6, such Options will terminate and
be of no further force or effect if at any time the Original

 

--------------------------------------------------------------------------------

- 7 -

Optionee should cease to be the annuitant of such Registered Retirement Savings
Plans or Registered Retirement Income Funds or cease to own all of the issued
shares of such corporation or cease to be a trustee or a beneficiary of the
family trust, as the case may be, other than by reason of death, in which case
the provisions of Section 4.8 shall apply, mutatis mutandis.
ARTICLE 4    
GRANT OF OPTIONS
4.1
Grant of Options

The Board may, from time to time by resolution, subject to the provisions of
this Plan (including Appendix 1 hereto which is applicable to Participants whose
compensation is subject to Section 409A of the United States Internal Revenue
Code of 1986, as amended, notwithstanding the other provisions of this Plan) and
such other terms and conditions as the Board may prescribe, grant Options to any
individual from among the Participants.
4.2
Exercise Price

The Exercise Price for Common Shares that are the subject of any Option shall be
fixed by the Board or the Committee, as the case may be, when such Option is
granted, but shall not be less than the Fair Market Value of such Common Shares
at the time of the grant.
4.3
Expiration of Options

Subject to any accelerated termination as set forth in this Plan (including,
without limitation, as provided in Sections 4.8 and 4.9), each Option expires on
the 10th anniversary of the Date of Grant. Unless otherwise determined by the
Board or the Committee, all unexercised Options shall be cancelled at the expiry
of such Options.
Should the expiration date for an Option fall within a Black-Out Period or
within nine Trading Days following the expiration of a Black-Out Period, such
expiration date shall be automatically extended without any further act or
formality to that date which is the tenth Trading Day after the end of the
Black-Out Period, such tenth Trading Day to be considered the expiration date
for such Option for all purposes under this Plan. Notwithstanding Article 6
hereof, the ten Trading Day period referred to in this Section 4.3 may not be
extended by the Board.
4.4
Vesting

Unless otherwise specified in the Option Agreement entered into in connection
with the grant of such Option, Options will vest over a four-year period, as to
twenty-five percent (25%) of the Options on each anniversary of the Date of
Grant, commencing on the first anniversary of the Date of Grant (the “Time
Vesting Condition”). The Options may also be subject to Performance Vesting
Conditions. Unless otherwise specified in the Option Agreement entered into in
connection with the grant of such Option, an Option will be capable of exercise
on vesting.
4.5
Conditions of Exercise and Exercise Period

An Option remains exercisable until expiration or termination of the Option in
accordance with the Plan, unless otherwise specified by the Board in the Option
Agreement. Each Option may be exercised at any time or from time to time, in
whole or in part, for up to the total number of Common Shares with respect to

 

--------------------------------------------------------------------------------

- 8 -

which it is then exercisable. For greater certainty, no Option shall be
exercised by a Participant during a Black-Out Period. Subject to the provisions
of this Plan and any Option Agreement, Options shall be exercised by the
Participant delivering to the Corporation a fully completed Exercise Notice
together with a bank draft or certified cheque in an amount equal to the
aggregate Exercise Price of the Common Shares to be purchased plus an amount
sufficient to cover the withholding taxes payable on the exercise of such
Options.
4.6
Payment of Exercise Price

No Common Shares will be issued or transferred until full payment for the Common
Shares to be purchased and an amount sufficient to cover any withholding taxes
payable on the exercise of such Options (to the extent required to be withheld
by the Corporation) has been received by the Corporation. As soon as practicable
after receipt of any Exercise Notice, along with such full payment, the
Corporation will forthwith cause the transfer agent and registrar of the Common
Shares to deliver to the Optionee a certificate or certificates in the name of
the Optionee or a statement of account, at the discretion of the Optionee,
representing in the aggregate the purchased Common Shares.
4.7
Use of an Administrative Agent and Trustee

The Board may in its sole discretion appoint from time to time one or more
entities to act as administrative agent to administer the Options granted under
this Plan and to act as trustee to hold and administer the assets that may be
held in respect of Options granted under this Plan, the whole in accordance with
the terms and conditions determined by the Board in its sole discretion. The
Corporation and the administrative agent will maintain records showing the
number of Options granted to each Optionee under this Plan as well as records
showing any assignments or transfers of Options by an Optionee as permitted
under Section 3.6. The administrative agent shall be permitted to arrange a
broker assisted “cashless exercise”, including a “short sale” for such number of
Common Shares to be sold as is necessary to raise an amount equal to the amount
specified in Section 4.6, and to cause the proceeds from the sale of such Common
Shares to be delivered to the Corporation along with the Exercise Notice,
promptly following which the Corporation shall issue the Common Shares
underlying the number of Options exercised to the account designated by the
administrative agent, acting on the instructions of the Participant.
4.8
Termination of Service

(a)
All Options held by the Participant (whether vested or unvested) shall terminate
automatically upon the termination of the Participant’s service with the Company
or any of its Subsidiaries for any reason other than as set forth in
Section 4.8(b).

(b)
In the case of a termination of the Participant’s service by reason of (A)
termination by the Company or any of its Subsidiaries other than for Cause, (B)
the Participant’s death, or (C) voluntary resignation or for ceasing to be a
Director or a director of a Subsidiary, only the Participant’s unvested Options
shall terminate automatically as of such date, and any time during the ninety
(90) day period commencing on the date of such termination of service (or, if
earlier, the Termination Date), the Participant (or his or her executor or
administrator, or the Person or Persons to whom the Participant’s Share Options
are transferred by will or the applicable laws of descent and distribution) will
be eligible to exercise his vested Options and upon the 90th day following such
termination of service (or, if earlier, the Termination Date) any Options that
have not been exercised shall automatically terminate.

(c)
For greater certainty, where an Optionee’s employment or term of office
terminates by reason of termination by the Corporation or any Subsidiary for
Cause then any Options held by the


 

--------------------------------------------------------------------------------

- 9 -

Optionee, whether or not vested at the Termination Date, immediately expire and
are cancelled on the Termination Date or at a time as may be determined by the
Board, in its sole discretion.
(d)
An Optionee’s eligibility to receive further grants of Options under this Plan
ceases as of the date that the Corporation or any Subsidiary provides the
Optionee with written notification that the Optionee’s employment or term of
office, as the case may be, is terminated, notwithstanding that such date may be
prior to the Termination Date.

(e)
For the purposes of the Plan, an Optionee shall not be deemed to have terminated
service where: (i) the Optionee remains in employment or office within or among
the Corporation or any Subsidiary or (ii) the Optionee is on a leave of absence
approved by the Board.

4.9
Discretion to Permit Exercise

Notwithstanding the provisions of Sections 4.3, 4,4, 4.5, 4.8 and 4.9 the Board
may, in its discretion, at any time prior to or following the events
contemplated in such Sections and in any Option Agreement, permit the exercise
of any or all Options held by the Optionee in the manner and on the terms
authorized by the Board, provided that, subject to an extension pursuant to
Section 4.3 resulting from a Black-Out Period, the Board will not, in any case,
authorize the exercise of an Option pursuant to this Section beyond the 10-year
expiration of the Exercise Period of the particular Option.
4.10
Change of Control

Except as otherwise set forth in any Option Agreement, in the event of any
Change of Control transaction, the Board may provide for substitute or
replacement options of similar value from, or the assumption of outstanding
Options by, the acquiring or surviving entity, any such substitution,
replacement or assumption to be on such terms as the Board in good faith
determines; provided, however, that in the event of a Change of Control
transaction the Board may take, as to any outstanding Option, any one or more of
the following actions:
(a)
provide that any or all Options shall thereupon terminate; provided that any
such outstanding Options that have vested shall remain exercisable until
consummation of such Change of Control; and

(b)
terminate any Option where the Exercise Price of such Option is equal to or
greater than the fair market value of a Common Share, as determined in the sole
discretion of the Board.

4.11
Conditions of Exercise

Each Optionee will, when requested by the Corporation, sign and deliver all such
documents relating to the granting or exercise of Options which the Corporation
deems necessary or desirable.
ARTICLE 5    
SHARE CAPITAL ADJUSTMENTS
5.1
General

The existence of any Option does not affect in any way the right or power of the
Corporation or its shareholders to make, authorize or determine any adjustment,
recapitalization, reorganization or any other change in the

 

--------------------------------------------------------------------------------

- 10 -

Corporation’s capital structure or its business, or any amalgamation,
combination, plan of arrangement, merger or consolidation involving the
Corporation, to create or issue any bonds, debentures, Proportionate Voting
Shares, Common Shares or other securities of the Corporation or to determine the
rights and conditions attaching thereto, to effect the dissolution or
liquidation of the Corporation or any sale or transfer of all or any part of its
assets or business, or to effect any other corporate act or proceeding, whether
of a similar character or otherwise, whether or not any such action referred to
in this Section would have an adverse effect on this Plan or any Option granted
hereunder.
5.2
Reorganization of the Corporation’s Capital

(a)
In the event of any subdivision of the Common Shares into a greater number of
Common Shares at any time after the grant of an Option to a Optionee and prior
to the expiration of the Exercise Period of such Option, the Corporation will
deliver to such Optionee at the time of any subsequent exercise of such Option
in accordance with the terms hereof in lieu of the number of Common Shares to
which such Optionee was theretofore entitled upon such exercise, but for the
same aggregate consideration payable therefor, such number of Common Shares as
such Optionee would have held as a result of such subdivision if on the record
date thereof the Optionee had been the registered holder of the number of Common
Shares to which such Optionee was theretofore entitled upon such exercise.

(b)
In the event of any consolidation of Common Shares into a lesser number of
Common Shares at any time after the grant of an Option to any Optionee and prior
to the expiration of the Exercise Period of such Option, the Corporation shall
deliver to such Optionee at the time of any subsequent exercise of such Option
in accordance with the terms hereof in lieu of the number of Common Shares to
which such Optionee was theretofore entitled upon such exercise, but for the
same aggregate consideration payable therefor, such number of Common Shares as
such Optionee would have held as a result of such consolidation if on the record
date thereof the Optionee had been the registered holder of the number of Common
Shares to which such Optionee was theretofore entitled upon such exercise.

5.3
Other Events Affecting the Corporation

If, at any time prior to the expiration of the Exercise Period of such Option,
the Common Shares shall be reclassified, reorganised or otherwise changed into
or exchanged for a different number or class of shares or other securities of
the Corporation or of a Successor Corporation (otherwise than as specified in
Section 5.1 and Section 5.2 hereof), or the Corporation shall consolidate, merge
or amalgamate with or into another Person, the Optionee will, subject to the
provisions of Article 6 hereof, be entitled to receive at the time of any
subsequent exercise of such Option in accordance with the terms hereof and will
accept in lieu of the number of Common Shares then subscribed for an aggregate
consideration payable therefor, adjusted, if necessary, to preserve
proportionately the rights and obligations of the Optionee, the aggregate number
of shares of the appropriate class or other securities of the Corporation or the
Successor Corporation (as the case may be) or other consideration from the
Corporation or the Successor Corporation (as the case may be) that such Optionee
would have been entitled to receive as a result of such reclassification,
reorganization or other change or exchange of shares or, subject to the
provisions of Article 6 hereof, as a result of such consolidation, merger or
amalgamation, if on the record date of such reclassification, reorganization or
other change or exchange of shares or the effective date of such consolidation,
merger or amalgamation, as the case may be, such Optionee had been the
registered holder of the number of Common Shares to which such Optionee was
immediately theretofore entitled upon such exercise.

 

--------------------------------------------------------------------------------

- 11 -

5.4
Distribution to Securityholders

If, at any time prior to the expiration of the Expiration Period of such Option,
the Corporation makes a distribution to all holders of Common Shares of shares
or other securities, cash, evidences of indebtedness or other assets in the
capital of the Corporation (excluding a regular ordinary course dividend in cash
or Common Shares, but including common shares or equity interests in a
subsidiary or business unit of the Corporation or one of its Subsidiaries or
cash proceeds of the disposition of such a subsidiary or business unit), or
should the Corporation effect any transaction or change having a similar effect,
then the Exercise Price, or the number of Common Shares to which the Optionee is
entitled upon exercise of Options, or any combination thereof, will be adjusted
to take into account such distribution, transaction or change. Subject to the
TSX approval, the Board will determine the appropriate adjustments to be made in
such circumstances in order to maintain the Optionee’s economic rights in
respect of their Options in connection with such distribution, transaction or
change.
5.5
Immediate Exercise of Options

Where the Board determines that the steps provided in Sections 5.1 and 5.2 would
not preserve proportionately the rights and obligations of the Optionees in the
circumstances or otherwise determines that it is appropriate, the Board may
permit the immediate exercise of any outstanding Options that are not otherwise
exercisable.
5.6
Issue by Corporation of Additional Common Shares or Proportionate Voting Shares

Except as expressly provided in this Article 5, neither the issue by the
Corporation of shares of any class or securities convertible into or
exchangeable for shares of any class, nor the conversion or exchange of such
shares or securities, affects, and no adjustment by reason thereof is to be made
with respect to: (i) the number of Common Shares that may be acquired on the
exercise of any outstanding Options, or (ii) the Exercise Price of any
outstanding Options.
5.7
Fractions

No fractional Common Shares will be issued on the exercise of an Option.
Accordingly, if, as a result of any adjustment pursuant to this Article 5, an
Optionee would become entitled to a fractional Common Share, the Optionee has
the right to acquire only the adjusted number of whole Common Shares and no
payment or other adjustment will be made with respect to the fractional Common
Shares so disregarded.
5.8
Conditions of Exercise

The Plan and each Option are subject to the requirement that if at any time the
Board determines that the listing, registration or qualification of the Common
Shares subject to such Option upon any stock exchange or under any provincial,
state or federal law, or the consent or approval of any governmental body or
stock exchange or of the holders of the Common Shares generally, is necessary or
desirable, as a condition of, or in connection with, the granting of such Option
or the issue or purchase of Common Shares thereunder, no such Option may be
granted or exercised in whole or in part unless such listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Board. The Optionees shall, to the extent
applicable, cooperate with the Corporation in relation to such listing,
registration, qualification, consent or other approval and shall have no claim
or cause of action against the Corporation or any of its directors or officers
as a result of any failure by the Corporation to obtain or to take any steps to
obtain any such registration, qualification or approval.

 

--------------------------------------------------------------------------------

- 12 -

ARTICLE 6    
AMENDMENT OR DISCONTINUANCE OF THE PLAN
Subject to compliance with the applicable rules of the TSX, the Board may from
time to time amend, suspend or terminate this Plan, or the terms of any
previously granted Option, without obtaining the approval of shareholders of the
Corporation, provided that no such amendment to the terms of any previously
granted Option may, except as expressly provided in the Plan, or with the
written consent of the Optionee, adversely alter or impair the terms or
conditions of such Option previously granted to such Optionee under this Plan.
Any amendment to this Plan, or to the terms of any Option previously granted, is
subject to compliance with all applicable laws, rules, regulations and policies
of any applicable governmental entity or stock exchange, including receipt of
any required approval from such governmental entity or stock exchange.
If this Plan is terminated, the provisions of this Plan and any administrative
guidelines or other rules adopted by the Board and in force at the time of such
termination shall continue in effect as long as any Options under the Plan or
any rights pursuant thereto remain outstanding. Notwithstanding such termination
of the Plan, the Board may make any amendments to the Plan or to the terms of
any outstanding Options that it would be entitled to make if the Plan were still
in effect.
ARTICLE 7    
MISCELLANEOUS PROVISIONS
7.1
Legal Requirement

This Plan, and the Options granted under this Plan, shall at all times be
subject to the ongoing requirements of applicable law and the rules of the TSX
or other stock exchange upon which the Common Shares are listed.
The Corporation is not obligated to grant any Options, issue any Common Shares
or other securities, make any payments or take any other action if, in the
opinion of the Board, in its sole discretion, such action would constitute a
violation by a Participant or the Corporation of any provision of any applicable
statutory or regulatory enactment of any government or government agency.
7.2
Conformity to Plan

In the event that an Option is granted or an Option Agreement is executed which
does not conform in all particulars with the provisions of this Plan, or
purports to grant Options on terms different from those set out in this Plan,
the Option, or the grant of such Option shall not be in any way void or
invalidated, but the Option so granted will be adjusted to become, in all
respects, in conformity with this Plan.
7.3
Optionee’s Entitlement

Except as otherwise provided in this Plan, Options previously granted under this
Plan, whether or not then vested or exercisable, are not affected by any change
in the ownership of the Corporation.
7.4
Expenses

All fees and expenses incurred by the Corporation in connection with this Plan
shall be borne by the Corporation. All expenses incurred by a Participant in
connection with a grant or exercise of Options,

 

--------------------------------------------------------------------------------

- 13 -

including all fees and expenses of financial or legal advisors retained by such
Participant in connection therewith, shall be borne by the Participant.
7.5
Withholding Taxes

The exercise of each Option granted under this Plan is subject to the condition
that if at any time the Corporation determines, in its discretion, that the
satisfaction of withholding tax or other withholding liabilities is necessary or
desirable in respect of such exercise, such exercise is not effective unless
such withholding has been effected to the satisfaction of the Corporation. In
such circumstances, the Corporation may require that an Optionee pay to the
Corporation, in addition to and in the same manner as the Exercise Price for the
Common Shares, or such other manner as the Board may specify, such amount as the
Corporation is obliged to remit to the relevant taxing authority in respect of
the exercise of the Option. Any such additional payment is due no later than the
date as of which any amount with respect to the Option must be withheld by the
Corporation.
7.6
Rights of Participant/Optionee

No Participant has any claim or right to be granted an Option (including an
Option granted in substitution for any Option that has expired pursuant to the
terms and conditions of this Plan), and the granting of any Option is not to be
construed as giving an Optionee a right to remain in the employ of the
Corporation or any Subsidiary. No Optionee has any rights as a shareholder of
the Corporation in respect of Common Shares issuable on the exercise of rights
to acquire Common Shares under any Option (including the payment of dividends or
other distributions) until the allotment and issuance to the Optionee of a
certificate or certificates in the name of the Optionee or a statement of
account, at the discretion of the Optionee, representing such Common Shares. The
loss of existing or potential profit in Options granted under this Plan will not
constitute an element of damages in the event of termination of an Optionee’s
employment or service in any office or otherwise.
7.7
Indemnification

Every Director or member of the Committee will at all times be indemnified and
saved harmless by the Corporation from and against all costs, charges and
expenses whatsoever including any income tax liability arising from any such
indemnification, that such Director or member of the Committee may sustain or
incur by reason of any action, suit or proceeding, taken or threatened against
such Director or member of the Committee, otherwise than by the Corporation, for
or in respect of any act done or omitted by such Director or member of the
Committee in respect of this Plan, such costs, charges and expenses to include
any amount paid to settle such action, suit or proceeding or in satisfaction of
any judgment rendered therein. This shall be in addition to any indemnification
agreement between the Corporation and the Directors.
7.8
Participation in this Plan

The participation of any Participant in this Plan is entirely voluntary and not
obligatory and shall not be interpreted as conferring upon such Participant any
rights or privileges other than those rights and privileges expressly provided
in this Plan. In particular, participation in this Plan does not constitute a
condition of employment nor a commitment on the part of the Corporation or any
Subsidiary to ensure the continued employment of such Participant or Optionee.
The Plan does not provide any guarantee against any loss which may result from
fluctuations in the market value of the Common Shares. Neither the Corporation
nor any Subsidiary assumes any responsibility for the income or other tax
consequences resulting to the Optionees and they are advised to consult with
their own tax advisors.

 

--------------------------------------------------------------------------------

- 14 -

7.9
Effective Date

This Plan was initially adopted by the Board on March 10, 2011 and amended on
May 25, 2012 and further amended on April 9, 2013. Should any changes to this
Plan be required by any securities commission or other governmental body of any
jurisdiction of Canada to which this Plan has been submitted or by any stock
exchange on which the Common Shares may from time to time be listed, such
changes will be made to this Plan as are necessary to conform with such requests
and, if such changes are approved by the Board, this Plan, as amended, will
remain in full force and effect in its amended form as of and from that date.
7.10
Governing Law

This Plan is created under and is to be governed, construed and administered in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.





 

--------------------------------------------------------------------------------




APPENDIX 1
US TAXPAYER EMPLOYEES
The terms of the Plan are hereby modified with respect to those Participants who
are subject to income taxation under the laws of the U.S.:
SPECIAL APPENDIX
to the
Bauer Performance Sports Ltd.
Second Amended and Restated 2011 Stock Option Plan

Special Provisions Applicable to Participants Subject to
Section 409A of the United States Internal Revenue Code
This Appendix sets forth special provisions of the Bauer Performance Sports Ltd.
Second Amended and Restated 2011 Stock Option Plan (the “Plan”) that apply to
Participants whose compensation is subject to section 409A of the United States
Internal Revenue Code of 1986, as amended. Terms defined in the Plan and used
herein and in any Option Agreement applicable to any Option issued under the
Plan shall have the meanings set forth in the Plan document, as amended from
time to time.
1.    Definitions.
For purposes of this Appendix:
(a)    “Code” means the United States Internal Revenue Code of 1986, as amended,
and any applicable United States Treasury Regulations and other binding
regulatory guidance thereunder.
(b)    “Section 409A” means section 409A of the Code.
(c)    “Separation From Service” shall have the meaning as set forth in United
States Treasury Regulation Section 1.409A 1(h).
(d)    “US Taxpayer” means a Participant whose compensation from the Corporation
or any of its Affiliates is subject to Section 409A.
2.    Non-qualified stock options; Exemption from Section 409A.
Options granted to US Taxpayers are not intended to satisfy the requirements of
Code Section 422 as “incentive stock options”. Notwithstanding any provision of
the Plan to the contrary, it is intended that Options granted under the Plan to
US Taxpayers be exempt from Section 409A, and all provisions of the Plan shall
be construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Each US Taxpayer is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for the account of such US Taxpayer in connection with the Plan
(including any taxes and penalties under Section 409A), and neither the
Corporation nor any Affiliate of the Corporation shall have any obligation to
indemnify or otherwise hold such US Taxpayer (or any beneficiary) harmless from
any or all of such taxes or penalties.
3.    Exercise Price.

 

--------------------------------------------------------------------------------

- 2 -

Notwithstanding any other provision of the Plan, so long as at the time of the
grant of an Option the Common Shares are “readily tradable” as determined under
United States Treasury Regulation Section 1.409A-1(b)(5)(vi)(G), the Exercise
Price shall be the closing sale price of the Common Shares reported on the
primary securities exchange on which the Common Shares are listed on the last
business day on which such exchange is open for trading prior to the date of
grant of such Option, and if at the time of grant the Common Shares are not
“readily tradable” as determined under United States Treasury Regulation
Section 1.409A‑1(b)(5)(vi)(G), the Exercise Price shall be determined by the
reasonable application of a reasonable valuation method in accordance with
Treasury Regulation Section 1.409A‑1(b)(5)(iv)(B).
4.    Expiry of Option/Trading Blackouts.
Notwithstanding any other provision of the Plan and any provisions of the Option
Agreement to the contrary, Options granted to US Taxpayers may not be exercised
under any circumstance following the 10th anniversary of the Date of Grant.
5.     Use of Trust
Notwithstanding Section 4.7 of the Plan, no trust shall be established or funded
with respect to Options granted to US Taxpayers if such trust would cause such
Options to be treated as other than a stock right described in Treasury
Regulation Section 1.409A-1(b)(5)(i)(A) or (B).
6.    Adjustments to Options.
Notwithstanding Article IV and Article V of the Plan or any provision of the
Option Agreement to the contrary, in connection with any adjustment to the
Options, the number of Common Shares deliverable on the exercise of an Option
held by a US Taxpayer and the Exercise Price of an Option held by a US Taxpayer
shall be adjusted in a manner intended to keep the Options exempt from Section
409A.
7.     Amendment of Appendix
The Board shall retain the power and authority to amend or modify this Appendix
to the extent the Board in its sole discretion deems necessary or advisable to
comply with any guidance issued under Section 409A. Such amendments may be made
without the approval of any US Taxpayer.
8.    Non-transferability of Awards.
Notwithstanding Section 3.6 or 4.8 or any other provision of the Plan, except as
otherwise set forth in the applicable Option Agreement, no Option or any
interest or participation therein may be transferred (other than by will or by
the laws of descent and distribution) if such transfer would be treated as a
“modification” of such Option for purposes of the Code.






--------------------------------------------------------------------------------




SCHEDULE A
NOTICE OF GRANT OF STOCK OPTIONS


[Name & Address]     [Date]
Dear [Name]:
This is to advise you that you have been selected to participate in the Bauer
Performance Sports Ltd. Second Amended and Restated 2011 Stock Option Plan (the
“Plan”).
Effective ______________, you will be granted          Options to acquire Common
Shares at a price of Cdn.$______ per Common Share.
Your Options will vest as to one-quarter of the total number of Options granted
to you, or         , on each of the first four anniversaries following the Date
of Grant.
Your Options are subject to the provisions of the Plan, a copy of which is
enclosed. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Plan. In the event of any discrepancy or conflict
between this Notice of Grant and the Plan text, as amended from time to time in
accordance with the terms thereof, the Plan text shall govern.
Subject to earlier termination in accordance with the Plan, the Expiry Date of
your Options is the 10th anniversary of the Date of Grant.
You should carefully review the terms and conditions of the Plan and seek advice
from your legal and other advisors, prior to exercising your Options.
The Option grant described above is strictly confidential and the information
concerning the number or price of Common Shares granted under this Option
Agreement should not be disclosed to anyone.
If you have any questions about the Plan or your Options, please contact l.
Please sign and return a copy of this Notice of Grant.
Yours sincerely,


* * * * *
I acknowledge receipt of this Notice of Grant, a copy of the Plan (including all
the schedules to the Plan), and agree to be bound by the terms thereof. By
accepting this grant, I represent and warrant to the Corporation that my
participation in the Plan is voluntary and has not been

 

--------------------------------------------------------------------------------




induced by expectation of engagement, appointment, employment, continued
engagement, continued appointment or continued employment, as applicable.
DATED this _____ day of _______________, 20__.
_________________________________

Name (please print)
_________________________________

Signature








--------------------------------------------------------------------------------




SCHEDULE B
Stock Option Plan Exercise Notice Form
I, __________________________________________________________, hereby exercise
the option
(print name)
to purchase _____________________ Common Shares of Bauer Performance Sports Ltd.
(the ”Corporation”) at a purchase price of Cdn.$_____________ per Common Share
of the Corporation. This Exercise Notice is delivered in respect of the option
to purchase _________________ Common Shares of the Corporation that was granted
to me on _______________________________________ pursuant to the Option
Agreement entered into between the Corporation and me.
In connection with the foregoing, I either (check one):
( )    (i) enclose cash, a certified cheque, bank draft or money order payable
to the Corporation in the amount of $____________________ as full payment for
the Common Shares to be received upon exercise of the Option and the applicable
withholding taxes; or
( )    (ii) requests that the board of directors of the Corporation (the
“Board”) authorizes the exercise of the Option in another manner and on such
other terms in accordance with the Board’s discretion under the Plan.




Date


Optionee’s Signature
 


(Print name)





